PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/425,096
Filing Date: 29 May 2019
Appellant(s): Mohtadi et al.



__________________
Mark A. Harper
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 18, 2021.

EXAMINER’S ANSWER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohtadi et al. (US 2015/0099135) in view of Mohtadi et al. (US 9,455,473), Zimmerman (US 2017/0018781) and Mizuno et al. (US 2017/0200971). Mohtadi et al. (US 2015/0099135) is referred to herein as "Mohtadi ('135)" and Mohtadi et al. (US 9,455,473) is referred to herein as "Mohtadi ('473)".
Regarding Claim 1, Mohtadi (‘135) teaches an electrochemical cell (Para. [0005]) comprising electrodes which have magnesium nanoparticles as active material (i.e. an anode and cathode) (Para. [0011]) which has an electrolyte which includes Mg2+ ions, and can be contained within a solid solvent-matrix, which can be any matrix suitable to 
Mohtadi (‘135) does not teach the electrolyte comprising a “soft solid matrix” having the formula “GpA” of the instant claim.
However, Mohtadi (‘473) teaches an electrolyte suitable for use in a magnesium electrochemical cell wherein the composition of the electrolyte includes an organic cation and a boron cluster anion (i.e. G and A of the instant claim) and further includes a magnesium salt of an anion and magnesium cation (i.e. metal salt having a metal cation and metal salt anion) (Col .2, lines 46-55) and further teaches wherein the organic cation is G, selected from a group consisting of ammonium and phosphonium wherein the cation may have organic substituents including (i) a linear branched-chain or cyclic C1-18 (amount of carbon overlaps with claim of instant claim) alkyl or fluoroalkyl group; (ii) a C6-14 (amount of carbons overlap with claim of instant claim) aryl or fluoroaryl group; (iii) a linear, branched-chain cyclic C1-C18 alkoxy or fluoroalkoxy group; (iv) a C6-C14 (amount of carbons overlap with claim of instant claim) aryloxy or fluoroaryloxy group ; and (v) a substituent that includes two or more of (i)-(iv); p is 1 or 2; and A is a first boron cluster anion. (Col. 3, lines 1-60).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid matrix Mohtadi ('135) to incorporate the teaching of the composition of Mohtadi ('473), as it would provide an electrolyte composition capable of reduction/oxidation reaction in a magnesium battery (Col. 5, lines 58-64) as required by Mohtadi (‘135) (Para. [0028]) and additionally would provide a good magnesium conductivity and support reversible magnesium 
	Although Mohtadi (‘135) teaches a solid solvent-matrix as explained above, Mohtadi (‘135) does not explicitly teach a “soft solid matrix”.
However, Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. a soft solid matrix) during operation (Para. [0258]) (i.e. when at a steady-state operating temperature of the electrochemical cell).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid matrix of Mohtadi ('135) to incorporate the teaching of soft solid matrix of Zimmerman, as it would provide an electrolyte strong enough to withstand bending or abuse during assembly and can remain stable over a temperature range without curling or puckering (Para. [0258-0259]).
	Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman does not explicitly teach an ionic conductivity value of the electrolyte composition.
	However, Mizuno et al. teaches a solid-phase magnesium electrolyte with an ionic conductivity of greater than 10-3 mS/cm (or greater than 10-6 S/cm, within the claimed range) at about 60 degrees Celsius (Para. [0023] and Fig. 1) (i.e. when at a steady-state operating temperature).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman to incorporate the teaching of an ionic conductivity -3 mS/cm (i.e. greater than 10-10 S/cm), as it would achieve a desirable conductivity and provide an effective solid magnesium electrolyte (Para. [0022]). Mohtadi '135 teaches a solid magnesium electrolyte (Mohtadi '135 -- Para. [0028]) and thus, there is a reasonable expectation of success.
Regarding Claim 2, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 1 as explained above.
	Mohtadi (‘473) further teaches wherein the first boron cluster anion A, is 
[ByH(y-z-i)RzXi]2− , [CB(y-1)H(y-z-i)RzXi]−, [C2B(y-2)H(y-t-j-1)RtXj]−, [C2B(y-3)H(y-t-j)RtXj]−, or[C2B(y-3)H(y-t-j-1)RtXj]2− wherein y is an integer within a range of 6 to 12; (z+i) is an integer within a range of 0 to y; (t+j) is an integer within a range of 0 to (y-1); X is F, Cl, Br, I, or a combination thereof and R comprises any of a linear, branched chain or cyclic C1-C18 alkyl or fluoroalkyl group, an alkoxy or fluoroalkoxy; and a combination thereof (Col. 4, lines 22-38). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 3, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 2 as explained above.
Mohtadi (‘473) further teaches wherein the boron cluster anion A will be a closo-boron cluster anion (Col. 4, lines 60-63). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 4, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 2 as explained above.
Mohtadi (‘473) further teaches wherein the boron cluster anion A will be a closo-boron cluster anion such as closo-[B6H6]2−, closo-[B12H12]2−, closo-[CB11H12]−, (Col. 4, lines 60-65). ). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 5, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 1 as explained above.
Mohtadi (‘473) further teaches wherein the magnesium salt having a second boron cluster ion (i.e. intendent of the boron cluster anion A), the second boron cluster anion being selectable from any of the Formulae and combination as is the first boron cluster anion (Col. 5, lines 31-35), wherein the formulae and combination can be 
[ByH(y-z-i)RzXi]2− , [CB(y-1)H(y-z-i)RzXi]−, [C2B(y-2)H(y-t-j-1)RtXj]−, [C2B(y-3)H(y-t-j)RtXj]−, or[C2B(y-3)H(y-t-j-1)RtXj]2-  
Regarding Claim 6, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.
Mohtadi (‘473) further teaches wherein the magnesium salt  second boron cluster anion is selectable from any of the Formulae and combination as is the first boron cluster anion (Col. 5, lines 31-35), wherein the formulae and combination of the boron cluster anion A will be a closo-boron cluster anion (Col. 4, lines 60-63). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 7, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.
Mohtadi (‘473) further teaches wherein the second boron cluster anion (i.e. boron cluster anion of the metal salt) can be the same as the first boron cluster anion (i.e. boron cluster anion, A, of the soft solid matrix) (Col. 5, lines 35-36). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 8, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.

Regarding Claim 9, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 5 as explained above.
Mohtadi (‘473) further teaches wherein the magnesium salt second boron cluster anion is selectable from any of the Formulae and combination as is the first boron cluster anion (Col. 5, lines 31-35), wherein the formulae and combination of the boron cluster anion A will be a closo-boron cluster anion such as closo-[B6H6]2−, closo-[B12H12]2−, closo-[CB11H12]−, (Col. 4, lines 60-65). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi (‘473) cited herein.
Regarding Claim 11, Mohtadi (‘135) teaches an electrochemical cell (Para. [0005]) comprising electrodes which have magnesium nanoparticles as active material (I.e. an anode and cathode) (Para. [0011]) which has an electrolyte which includes Mg2+ ions, and can be contained within a solid solvent-matrix, which can be any matrix suitable to enable effective migration of the electrolyte (Para. [0028]) (i.e. placing the anode and cathode in ionic communication with one another).

However, Mohtadi (‘473) teaches an electrolyte suitable for use in a magnesium electrochemical cell wherein the composition of the electrolyte includes an organic cation and a boron cluster anion (i.e. G and A of the instant claim) and further includes a magnesium salt of an anion and magnesium cation (i.e. metal salt having a metal cation and metal salt anion) (Col .2, lines 46-55) and further teaches wherein the organic cation is G, selected from a group consisting of ammonium and phosphonium wherein the cation may have organic substituents including (i) a linear branched-chain or cyclic C1-18 (amount of carbon overlaps with claim of instant claim) alkyl or fluoroalkyl group; (ii) a C6-14 (amount of carbons overlap with claim of instant claim) aryl or fluoroaryl group; (iii) a linear, branched-chain cyclic C1-C18 alkoxy or fluoroalkoxy group; (iv) a C6-C14 (amount of carbons overlap with claim of instant claim) aryloxy or fluoroaryloxy group ; and (v) a substituent that includes two or more of (i)-(iv); p is 1 or 2; and A is a first boron cluster anion. (Col. 3, lines 1-60).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid matrix Mohtadi ('135) to incorporate the teaching of the composition of Mohtadi ('473), as it would provide a an electrolyte composition capable of reduction/oxidation reaction in a magnesium battery (Col. 5, lines 58-64) as required by Mohtadi (‘135) (Para. [0028]) and additionally would provide a good magnesium conductivity and support reversible magnesium stripping/deposition (Col. 2, lines 56-59). Mohtadi (‘135) mentions that the electrolyte 
Mohtadi et al. (‘135) and Mohtadi et al. (‘473) do not teach an elastic modulus of the electrolyte or a “soft solid matrix”.
However, Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. inside the claimed range of less than 10 GPa and a “soft solid matrix”) (Para. [0258])
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix of Mohtadi ('135) to incorporate the teaching of soft solid matrix of Zimmerman, as it would provide an electrolyte strong enough to withstand bending or abuse during assembly and can remain stable over a temperature range without curling or puckering (Para. [0258-0259]).
	Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman does not explicitly teach an ionic conductivity value of the electrolyte composition.
	However, Mizuno et al. teaches a solid-phase magnesium electrolyte with an ionic conductivity of greater than 10-3 mS/cm (or greater than 10-6 S/cm, within the claimed range) at about 60 degrees Celsius (Para. [0023] and Fig. 1) (i.e. at a steady-state operating temperature of the electrochemical cell).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman to incorporate the teaching of an ionic conductivity greater than 10-3 mS/cm (i.e. greater than 10-10 S/cm), as it would achieve a desirable 
Regarding Claim 12, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘135) and Mohtadi et al. (‘473) do not teach an elastic modulus of the electrolyte.
However, Zimmerman teaches a solid electrolyte wherein the Young’s modulus (i.e. elastic modulus) is 3.0 MPa-4.0 GPa (i.e. overlapping with the claimed range of less than about 1 GPa) (Para. [0258]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Zimmerman cited herein.
Regarding Claim 13, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘135) and Mohtadi et al. (‘473) do not teach an elastic modulus of the electrolyte.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Zimmerman cited herein.
Regarding Claim 16, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches wherein the organic cation is G can include ammonium (Col. 3, lines 1-50). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 17, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches wherein the organic cation is G can include phosphonium (Col. 3, lines 1-50). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 18, Mohtadi (‘135) as modified by Mohtadi (‘473) and Zimmerman teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches wherein the organic cation is G can include pyrrolidinium or piperidinium (Col. 3, lines 1-50). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 19, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) teaches the organic cation is G is (N,N-diethyl-N-methyl N-(2-methoxyethyl)ammonium) (i.e. a DEME cation) (Col 7, lines 13-17). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 20, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi et al. (‘473) further teaches wherein the molar ratio of the organic cation and first boron cluster anion (which is being used in the solid matrix in the combination with (’351) to a magnesium salt (i.e. metal salt( within a range of 10:1 to 100:1, inclusive (Claim 8), which would be equivalent to a metal salt to solid matrix ratio of 1:100 to 1:10 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Regarding Claim 21, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 15 as explained above.
Mohtadi '473 further teaches the organic cation G can include pyrrolidinium (Col. 3, Structure 3) wherein the R and R' groups can each independently be a linear or branched-chain C1-18 alkyl group and thus. R may be a linear or branched methyl group and R' may be a linear or branched-chain butyl group (i.e. Structure 3 may be N-methyl-N-butyl pyrrolidinium). See the rejection to claim 11 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Mohtadi et al. (‘473) cited herein.
Mohtadi '473 does not teach explicitly teach an ionic conductivity of the electrolyte composition. 
However, Mizuno et al. teaches a solid-phase magnesium electrolyte with an ionic conductivity of greater than 10-3 mS/cm (or greater than 10-6 S/cm, within the claimed range) at about 60 degrees Celsius (Para. [0023] and Fig. 1) (i.e. at a steady-state operating temperature of the electrochemical cell). See the rejection to claim 11 .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohtadi et al. (US 2015/0099135) in view of Mohtadi et al. (US 9,455,473), Zimmerman (US 2017/0018781) and Mizuno et al. (US 2017/0200971) as applied to claim 1 above, and further in view of Singh et al. (US 2018/0040934).
Regarding Claim 10, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 1 as explained above.
Mohtadi (‘135), Mohtadi (‘473), Zimmerman and Mizuno do not teach a metal salt anion comprising at least one of (fluorosulfonyl)imide (FSI); bis(trifluoromethanesulfonyl)imide (TFSI); PF6; and BF4 anion.
However, Singh et al. teaches a magnesium battery (abstract) wherein the magnesium salt anion of an electrolyte includes at least one selected from bis(trifluoromethansulfonyl) imide anion, bis(fluorosulfonyl)imide anion, tetrafluoroborate anion and hexafluorophosphate anion (Para. [0015]).
The combination of the magnesium salt anion as taught by Singh et al., with Mohtadi ('135) as modified by Mohtadi ('473), Zimmerman and Mizuno would yield the predictable result of a salt in an electrolyte of a magnesium battery functioning as magnesium mobile ion carriers (Para. [0062]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the magnesium salt anion as taught by Singh et al., with Mohtadi ('135) as modified by .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mohtadi et al. (US 2015/0099135) in view of Mohtadi et al. (US 9,455,473), Zimmerman (US 2017/0018781) and Mizuno et al. (US 2017/0200971) as applied to claim 11 above, and further in view of Jena (US 2019/0036170).
Regarding Claim 15, Mohtadi (‘135) as modified by Mohtadi (‘473), Zimmerman and Mizuno teaches all of the elements of the current invention in claim 11 as explained above.
Mohtadi (‘135), Mohtadi (‘473), Zimmerman and Mizuno do not teach a metal salt comprising Li(CB11H12).
However, Jena teaches the use of a Li(CB11H12) salt in metal ion batteries (Para. [0098], Para. [0003]) and the anion of this salt, monocarborane, useful in magnesium batteries (Para. [0098]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the salt of Mohtadi ('135) as modified by Mohtadi ('473) Zimmerman and Mizuno to incorporate the teaching of  Li(CB11H12) salt, as the anion (monocarborane) as an anionic component of electrolyte for magnesium batteries provides exceptional properties (Para. [0098]).
(2) Response to Argument
Issue A – Regarding Claims 1 and 11, it is Improper to Pick and Choose From Mohtadi ('473) Only So Much As Will Support a Given Position to the Exclusion of Other Parts Necessary to the Full Appreciation of What Mohtadi ('473) Fairly Suggests to One of Ordinary Skill in the Art.
1a. Appellant argues the Office has picked and chosen elements from Mohtadi (‘473) to the exclusion of other parts that are necessary for the full appreciation of what Mohtadi (‘473) fairly suggests to one of ordinary skill in the art as selecting the electrolyte composition from Mohtadi (‘473) and excluding the ionic liquid in which the electrolyte composition is contained and thus, has failed to provide a prima facie case of obviousness for the rejection of independent claims 1 and 11.
	Examiner respectfully disagrees. Appellant does not explain why the ionic solvent of Mohtadi ‘473 has bearing on the combinability of the anion and cation of Mohtadi ‘473 with the electrolyte of Mohtadi ‘135. There is no teaching in Mohtadi ‘473 wherein the anion and cation of Mohtadi ‘473 would be inoperable in a solid solvent-matrix of Mohtadi ‘135. It would have been obvious to incorporate the anion and cation composition of the electrolyte of Mohtadi (‘473) with Mohtadi (‘135) as the composition would provide an electrolyte composition capable of reduction/oxidation reaction in a magnesium battery (Col. 5, lines 58-64) as required by Mohtadi (‘135) (Para. [0028]) and additionally would provide a good magnesium conductivity and support reversible magnesium stripping/deposition (Col. 2, lines 56-59) in the magnesium electrochemical 
1b. Appellant argues Claims 2-10 depend from independent claim 1, claims 12-13 and 15-21 depend from independent claim 11, and for at least this reason Appellant submits claims 2-10, 12-13, and 15-21 are allowable.
	Examiner respectfully disagrees.  The rejection with respect to the independent claims has been maintained, and thus the rejections to the dependent claims are maintained as well.

Issue B -- Regarding the Rejection of Claims 1 and 11, Considering Mohtadi ('473)  in its Entirety, Including Portions That Would Lead Away From the Claimed
Invention, One Skilled in the Art Would Have No Motivation to Combine the
Electrolyte Composition Disclosed in Mohtadi ('437) With the Electrolyte
Disclosed in Mohtadi ('135).
	2a. Appellant argues a combination of these references provides an electrolyte that contains a [ether] solvent, which goes against the teachings of Mohtadi ('437), or provides an electrolyte that does not contain a solvent, which goes against the teachings of Mohtadi ('135). And for at least this reason Appellant submits that when Mohtadi ('135) and Mohtadi ('437) are considered in their entirety, one skilled in the art would have no motivation to combine the electrolyte contained within the ionic liquid (with no free solvent) disclosed in Mohtadi ('437) with the solid solvent-matrix disclosed in Mohtadi  ('135).
	Examiner respectfully disagrees. Mohtadi (‘135) does not necessarily require an ether solvent for its solid-solvent matrix as Mohtadi (‘135) states the liquid solvent or solid solvent-matrix can be any suitable to enable effective migration of the electrolyte (Para. [0028], lines 4-6) and thus, the benefits of the electrolyte composition of Mohtadi (‘473) would still be achieved with the solid solvent-matrix of Mohtadi (‘135) (i.e. contains a solvent). Further, the presented solvents in Mohtadi (‘135) are for exemplary purposes only and are not intended to limit the scope of the disclosed magnesium electrochemical cell (Para. [0028], lines 8-11). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123.  The combination of the composition of Mohtadi (‘473) with Mohtadi (‘135) would provide good magnesium conductivity and support reversible magnesium stripping/deposition (Col. 2, lines 56-59), providing motivation to one of ordinary skill in the art. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claims, as above.
2b. Appellant argues Claims 2-10 depend from independent claim 1, claims 12-13 and 15-21 depend from independent claim 11, and for at least this reason Appellant submits claims 2-10, 12-13, and 15-21 are allowable.
	Examiner respectfully disagrees.  The rejection with respect to the independent claims has been maintained, and thus the rejections to the dependent claims are maintained as well.

Issue C -- Regarding Claim 11, it is Improper to Pick and Choose From Zimmerman Only So Much As Will Support a Given Position to the Exclusion of Other Parts Necessary to the Full Appreciation of What Zimmerman Fairly Suggests to One of Ordinary Skill in the Art.
3a. Appellant argues that selecting the Young's modulus disclosed in Zimmerman and excluding the polymer compositions that provide the Young's modulus is impermissible and the Office has improperly "picked and chosen" the 3.0 MPa-4.0 GPa Young's modulus values out of the polymers disclosed in Zimmerman in order to arrive at a soft solid matrix with an elastic modulus of less than about 10 GPa as recited in claim 11.
	Examiner respectfully disagrees. The combination is incorporating the Young’s modulus of Zimmerman with the electrolyte of Mohtadi (‘135) comprising a solid-solvent matrix. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Appellant does not explain why the polymers of Zimmerman has bearing on the combinability of the Young’s modulus with the electrolyte of Mohtadi (‘135). Incorporating the Young’s modulus (i.e. a property of a solid) as taught by Zimmerman does not change the principle of operation of Mohtadi (‘135) or render Mohtadi (‘135) inoperable and does not require incorporation of polymers. The Young’s modulus is incorporated to the electrolyte composition (i.e. incorporating the teaching of 
3b. Appellant argues Claims 12-13 and 15-21 depend from independent claim 11, and for at least this reason Appellant submits claims 12-13 and 15-21 are allowable.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729     

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires